Exhibit 10.3

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

This Change in Control Severance Agreement (the “Agreement”) is made and entered
into by and between David Zaccardelli (the “Employee”) and United Therapeutics
Corporation, a Delaware corporation (the “Company”), effective as of
February 14, 2012 (the “Effective Date”).

 

RECITALS

 

A.                                    Employee is a key member of the executive
and management team of the Company or an Affiliate.

 

B.                                    The Company’s Board of Directors has
approved a Change in Control Severance Program, consisting of the Change in
Control Severance Plan and agreements such as this Agreement with certain
individual employees, in order to provide severance protection to Employee in
the event Employee’s employment terminates in specified circumstances within one
year following a Change in Control in order to (i) motivate Employee to drive
business success independent of the possible occurrence of a Change in Control
and (ii) reduce distractions associated with a potential Change in Control, and
maximize shareholder value by retaining Employee through the closing of a Change
in Control.

 

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of Employee by the Company, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows.

 

Section 1.                                           Severance Benefits.  If
Employee’s employment with the Company and its Affiliates (i) is involuntarily
Terminated by the Company and its Affiliates within one year following a Change
in Control other than due to Cause, Total Disability or death, or (ii) is
Terminated by Employee for Good Reason within one year following a Change in
Control, subject to Employee executing a release of claims substantially in the
form attached as Exhibit A within forty-five (45) days following such
Termination (and not revoking such release), Employee shall be entitled to the
following:

 

(a)                                 Cash Severance Pay.  Employee shall receive
a lump sum cash payment equal to two (2) times the sum of (A) the Base Salary
and (B) the Bonus Amount

 

(b)                                 Medical Continuation.  Employee and
Employee’s spouse and dependents (each as defined under the applicable plan)
shall receive Company-paid medical and dental insurance coverages for
twenty-four (24) months at the same benefit level as provided to Employee
immediately prior to the Change in Control (which such period shall be treated
as “alternative coverage” for purposes of COBRA).

 

(c)                                  Outplacement Benefits.  Employee shall be
entitled to receive outplacement benefits with a value of $10,000, to be used
over the six months following Employee’s Termination (which such benefits shall
be administered in compliance with Treasury Regulation section
1.409A-1(b)(9)(v)).

 

--------------------------------------------------------------------------------


 

(d)                                 Accrued Benefits.  Employee shall receive
any unpaid Base Salary through the date of Termination and any bonus unpaid as
of the date of Employee’s Termination for any previously completed fiscal year
of the Company.  In addition, Employee shall be entitled to prompt reimbursement
of any unreimbursed expenses properly incurred by Employee in accordance with
Company policies prior to the date of Employee’s Termination.  Employee shall
also receive such other compensation (including any stock options or other
equity-related payments (including, without limitation, any share tracking
awards)) and benefits, if any, to which Employee may be entitled from time to
time pursuant to the terms and conditions of Employee compensation, incentive,
equity, benefit or fringe benefit plans, policies or programs of the Company,
other than any Company severance policy.

 

Section 2.                                           Form and Time of Payment;
Payment in Lieu of Other Severance Benefits.  The cash severance pay benefits
payable to Employee under Section 1(a) shall be paid to Employee in a single
lump sum less applicable withholdings within the later of (i) 15 business days
after Employee’s date of Termination or (ii) the expiration of the revocation
period, if applicable, under the Release, but in all events no later than
March 15 of the year following the year in which Employee’s Termination of
Employment occurs.  The cash severance benefits provided pursuant to
Section 1(a) hereof are in lieu of any cash severance benefits (but, not for the
avoidance of doubt, in lieu of any equity-related payments (including, without
limitation, share tracking awards) or payments under any tax-qualified or
nonqualified retirement plan) that may be payable to Employee pursuant to any
agreement between Employee and the Company or any other plan, program or
arrangement of the Company and its Affiliates (unless the cash severance
benefits under such agreement, plan, program or arrangement are more favorable
in the aggregate to Employee, in which case such benefits shall be provided in
lieu of the benefits hereunder). Notwithstanding the foregoing, to the extent
the cash severance benefits under Section 1(a) would constitute an impermissible
substitution within the meaning of Treasury Regulation section 1.409A-3(f) and
payment of such benefits in the manner described herein would result in a
violation of Section 409A of the Code, such benefits shall be paid on the same
schedule as the benefits for which they are deemed to substitute.

 

Section 3.                                           Definitions.  Unless the
context clearly indicates otherwise, when used in this Agreement:

 

(a)                                 “Affiliate” means, with respect to any
entity, any other corporation, organization, association, partnership, sole
proprietorship or other type of entity, whether incorporated or unincorporated,
directly or indirectly controlling or controlled by or under direct or indirect
common control with such entity.

 

(b)                                 “Base Salary” means Employee’s annual rate
of base salary in effect on the date of Employee’s Termination of Employment
(or, if higher, on the date of the Change in Control), determined in each case
prior to reduction for any employee-elected salary reduction contributions made
to a Company-sponsored non-qualified deferred compensation plan or a
Company-sponsored plan pursuant to Section 401(k) or 125 of the Code, and
excluding bonuses, overtime, allowances, commissions, deferred compensation
payments and any other extraordinary remuneration.

 

2

--------------------------------------------------------------------------------


 

(c)                                  “Board” means the board of directors of the
Company.

 

(d)                                 “Bonus Amount” means the highest of (i) the
cash bonus payable to Employee for the year immediately preceding the year in
which the Change in Control occurs, (ii) the cash bonus payable to Employee for
the year immediately preceding the year in which Employee’s employment
Terminates, or (iii) Employee’s Target Bonus.

 

(e)                                  “Cause” means (i) any act of personal
dishonesty taken by Employee in connection with his or her responsibilities as
an employee and intended to result in substantial personal enrichment of
Employee; (ii) Employee’s conviction of a felony; (iii) an act by Employee which
constitutes willful or gross misconduct and which is demonstrably and materially
injurious to the Company; or (iv) continued substantial willful violations by
Employee of Employee’s employment duties after there has been delivered to
Employee a written demand for performance from the Company which specifically
sets forth the factual basis for the Company’s belief that Employee has not
substantially performed his or her duties.

 

(f)                                   “Change in Control” means, and shall be
deemed to have occurred:

 

(i)                                     if any person or group (as used in
Section 13(d) of the Exchange Act) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
of securities of the Company representing more than 30% of (a) the shares of the
Company’s common stock then outstanding or (b) the combined voting power (other
than in the election of directors) of all voting securities of the Company then
outstanding;

 

(ii)                                  if, during any period of 24 consecutive
months, individuals who at the beginning of such period constituted the Board,
and any director whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the “Incumbent Board”), cease for any reason (other than death or disability)
to constitute at least a majority thereof;

 

(iii)                               upon the consummation of a reorganization,
merger, statutory share exchange or consolidation or similar transaction
involving the Company or any of its subsidiaries unless, following such event,
(A) all or substantially all of the individuals and entities that were the
beneficial owners of the Company’s common stock or the combined voting power of
all voting securities of the Company immediately prior to such transaction
beneficially own, directly or

 

3

--------------------------------------------------------------------------------


 

indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such transaction
(including, without limitation, an entity that, as a result of such transaction,
owns the Company either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
transaction of the Company’s common stock or voting securities, as the case may
be, (B) no person (excluding any corporation resulting from such transaction or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such transaction) beneficially owns, directly or indirectly, 30%
or more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such transaction or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the transaction, and (C) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such transaction
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such transaction; or

 

(iv)                              upon the complete liquidation of the Company
or the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a liquidation of the Company into a wholly-owned
subsidiary.

 

(g)                                  “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(i)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(j)                                    “Good Reason” means any of the following
actions upon or after a Change in Control, without Employee’s express prior
written approval, other than due to Employee’s Total Disability or death:
(i) (A) a material adverse change in Employee’s status, title, position or
responsibilities (including reporting responsibilities from Employee’s status,
title, position or responsibilities as in effect immediately prior to the Change
in Control); (B) the assignment to Employee of any duties or responsibilities
which are materially inconsistent with Employee’s status, title, position or
responsibilities as in effect immediately prior to the Change in Control; or
(C) any removal of Employee from or failure to reappoint or reelect Employee to
any of the offices or positions held by Employee immediately prior to the Change
in Control, except in the case of (A), (B) or

 

4

--------------------------------------------------------------------------------


 

(C), in connection with the Termination of Employee’s employment for Cause, as a
result of Employee’s Total Disability or death, or by Employee other than for
Good Reason; (ii) a reduction in Employee’s Base Salary or any failure to pay
Employee any compensation or benefits to which Employee is entitled within five
days of the date due; (iii) a reduction in Employee’s annual cash bonus
opportunity or equity-type incentive opportunity; (iv) the Company requiring
Employee to relocate to any place outside a 50 mile radius of the location
serving as Employee’s principal work site immediately prior to the Change in
Control, except for reasonably required travel on the business of the Company or
an Affiliate which is not materially greater than such travel requirements in
effect immediately prior thereto; (v) the failure by the Company to continue in
effect employee benefits for Employee no less favorable in the aggregate as in
effect immediately prior to the Change in Control; (vi) any material breach by
the Company of any provision of an agreement between the Company and Employee;
or (vii) the failure of the Company to obtain an agreement from any successors
and assigns to assume and agree to perform the obligations created under this
Agreement.  With respect to (i) through (vi) above, Good Reason shall not be
deemed to have occurred unless Employee shall have notified the Company in
writing of his or her intent to resign for Good Reason within thirty (30) days
following occurrence of the event constituting Good Reason and the Company shall
not have cured the grounds for Good Reason within ten (10) days following the
provision of such notice.

 

(k)                                 “Release” means a waiver and release to be
signed by Employee substantially in the form attached hereto as Exhibit A (which
Release is not revoked by Employee).

 

(l)                                     “Target Bonus” means the greater of
(i) Employee’s annual cash target bonus in effect immediately prior to the date
a Change in Control occurs, or (ii) Employee’s annual cash target bonus in
effect as of the date his or her employment Terminates, in either case assuming
full attainment of companywide milestones,

 

(m)                             “Terminate” or “Termination of Employment” means
Employee’s “separation from service” from the Company and its Affiliates, as
determined pursuant to Section 409A of the Code.

 

(n)                                 “Total Disability”  means that, in the
Company’s reasonable judgment, either (1) Employee has been unable to perform
Employee’s duties because of a physical or mental impairment for 80% or more of
the normal working days during six consecutive calendar months or 50% or more of
the normal working days during twelve consecutive calendar months, or
(2) Employee has become totally and permanently incapable of performing the
usual duties of his employment with the Company on account of a physical or
mental impairment.

 

Section 4.                                           Limitation of Certain
Payments.

 

(a)                                 In the event the Company reasonably
determines, based upon the advice of the independent public accountants for the
Company, that part or all of the consideration,

 

5

--------------------------------------------------------------------------------


 

compensation or benefits to be paid to Employee under this Agreement constitute
“parachute payments” under Section 280G(b)(2) of the Code, as amended, then, if
the aggregate present value of such parachute payments, singularly or together
with the aggregate present value of any consideration, compensation or benefits
to be paid to Employee under any other plan, arrangement or agreement which
constitute “parachute payments” (collectively, the “Parachute Amount”) exceeds
2.99 times Employee’s “base amount”, as defined in Section 280G(b)(3) of the
Code (the “Employee Base Amount”), the amounts constituting “parachute payments”
which would otherwise be payable to or for the benefit of Employee shall be
reduced to the extent necessary so that the Parachute Amount is equal to 2.99
times Employee Base Amount (the “Reduced Amount”); provided that such amounts
shall not be so reduced if Employee determines, based upon the advice of an
independent nationally recognized public accounting firm (which may, but need
not be the independent public accountants of the Company), that without such
reduction Employee would be entitled to receive and retain, on a net after tax
basis (including, without limitation, any excise taxes payable under
Section 4999 of the Code), an amount which is greater than the amount, on a net
after tax basis, that Employee would be entitled to retain upon his receipt of
the Reduced Amount.  External accountants’ advice contemplated by this
Section 4(a), and fees and expenses incurred in connection therewith, shall be
the sole responsibility of the Company.

 

(b)                                 If the determination made pursuant to clause
(a) of this Section 4 results in a reduction of the payments that would
otherwise be paid to Employee except for the application of clause (a) of this
Section 4, the amounts payable or benefits to be provided to Employee shall be
reduced such that the reduction of compensation to be provided to Employee is
minimized.  In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A of the Code, and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis (but not
below zero).

 

(c)                                  As a result of the uncertainty in the
application of Section 280G of the Code at the time of a determination
hereunder, it is possible that payments will be made by the Company which should
not have been made under clause (a) of this Section 4 (“Overpayment”) or that
additional payments which are not made by the Company pursuant to clause (a) of
this Section 4 should have been made (“Underpayment”).  In the event that there
is a final determination by the Internal Revenue Service, or a final
determination by a court of competent jurisdiction, that an Overpayment has been
made, any such Overpayment shall be repaid by Employee to the Company together
with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.  In the event that there is a final
determination by the Internal Revenue Service, a final determination by a court
of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under this Agreement, any
such Underpayment shall be promptly (and in all events no later than December 31
of the year following the year in which the applicable tax is remitted) paid by
the Company to or for the benefit of Employee, together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code.

 

6

--------------------------------------------------------------------------------


 

Section 5.                                           Successors.  Any successor
to the Company (whether direct or indirect and whether by purchase, lease,
merger, consolidation, liquidation or otherwise) to all or substantially all of
the Company’s business and/or assets shall assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  The terms of this
Agreement and all of Employee’s rights hereunder shall inure to the benefit of,
and be enforceable by, Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

Section 6.                                           Notice.  Notices and all
other communications contemplated by this Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by U.S. registered or certified mail, return receipt requested and postage
prepaid.  Mailed notices to Employee shall be addressed to Employee at the home
address which Employee most recently communicated to the Company in writing.  In
the case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its General
Counsel.

 

Section 7.                                           Miscellaneous Provisions.

 

(a)                                 Waiver.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by Employee and by an authorized
officer of the Company (other than Employee).  No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

 

(b)                                 Entire Agreement.  This Agreement
constitutes the entire understanding between the parties with respect to the
matters addressed herein, superseding all negotiations, prior discussions and
agreements, written or oral, concerning such matters (but excluding, for the
avoidance of doubt, obligations to Employee under any stock option, stock award
or agreements or obligations under any pension, deferred compensation or
retention plan (including, without limitation, any share tracking awards)).  In
addition, any noncompetition and nonsolicitation covenants in any agreement
between Employee and the Company shall continue to apply in accordance with
their terms.

 

(c)                                  Choice of Law.  Except to the extent
preempted by federal law, this Agreement shall be governed and construed in
accordance the laws of the State of Delaware, without regard to principles of
conflicts of laws.

 

(d)                                 Severability.  If any term or provision of
this Agreement or the application thereof to any circumstance shall, in any
jurisdiction and to any extent, be invalid or unenforceable, such term or
provision shall be ineffective as to such jurisdiction to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining terms and provisions of this Agreement or the application of such
terms and provisions to circumstances other than those as to which it is held
invalid or unenforceable, and a suitable and equitable term or provision shall
be substituted

 

7

--------------------------------------------------------------------------------


 

therefor to carry out, insofar as may be valid and enforceable, the intent and
purpose of the invalid or unenforceable term or provision.

 

(e)                                  No Assignment of Benefits.  The rights of
Employee to payments or benefits under this Agreement shall not be made subject
to option or assignment, either by voluntary or involuntary assignment or by
operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
subsection  shall be void, provided Employee’s estate shall be entitled to
receive any benefits that have become payable, but which have not been paid in
accordance with Section 2 above.

 

(f)                                   Employment Taxes.  Any payments made
pursuant to this Agreement will be reported on Form W-2 and shall be subject to
withholding of applicable income and employment taxes.

 

(g)                                  Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

 

(h)                                 Confidentiality of Agreement.  Employee
shall keep strictly confidential all the terms and conditions, including
amounts, in this Agreement and shall not disclose them to any person other than
Employee’s immediate family members, Employee’s legal or financial advisor, or
governmental officials who seek such information in the course of their official
duties, unless compelled by law to do so.

 

(i)                                     Not An Employment Agreement.  Nothing in
this Agreement shall give Employee the right to be retained in the employ or
other service of the Company or its Affiliates to interfere with the right of
the Company and its Affiliates to discharge Employee in accordance with any
employment agreement.

 

(j)                                    No Duty to Mitigate.  Employee shall not
be required to mitigate the amount of any benefit contemplated by this Agreement
(whether by seeking new employment or in any other manner), nor shall any such
benefit be reduced by any earnings or benefits that Employee may receive from
any other source.

 

(k)                                 Waiver of Plan Benefits.  Employee hereby
waives participation in the United Therapeutics Corporation Change in Control
Severance Plan and acknowledges that no benefits shall be paid to Employee
pursuant to such Plan.

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the company by its duly authorized officer, as of the day and year first
above written.

 

 

UNITED THERAPEUTICS CORPORATION

 

EMPLOYEE

 

 

 

By:

/s/ Alyssa Friedrich

 

/s/ David Zaccardelli

 

 

 

Employee Signature

Title:

SVP, HR

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WAIVER AND RELEASE

 

For and in consideration of the payments and other benefits due to
                       (“Employee”) pursuant to the Change in Control Severance
Agreement between Employee and United Therapeutics Corporation dated as of
                      , 2012 (the “CIC Agreement”), and for other good and
valuable consideration, Employee hereby agrees, for Employee, Employee’s spouse
and child or children (if any), Employee’s heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, to forever waive and release all known and unknown claims and causes of
action, arising on or before the date of Employee’s execution of this  Waiver
and Release, against United Therapeutics Corporation (the “Company”) or any of
its divisions, affiliates, subsidiaries, parents, branches, predecessors,
successors, assigns, and, with respect to such entities, their officers,
directors, trustees, employees, agents, shareholders, administrators, general or
limited partners, representatives, attorneys, insurers and fiduciaries, past,
present and future (the “Released Parties”), including, but not limited to, all
such claims and causes of action which in any way pertain to Employee’s
employment with and/or termination of employment from the Company, all
allegations of employment discrimination, and/or all other occurrences
whatsoever, including but not limited to the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000e et. seq., the Fair Labor Standards Act, as amended, 29 U.S.C.
Section 201 et. seq., the Americans with Disabilities Act, as amended, 42 U.S.C.
Section 12101 et. seq., the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981 et. seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701 et. seq., the Family and Medical Leave Act of 1993, 29 U.S.C.
Section 2601 et. seq., the False Claims Act, 31 U.S.C Section 3729 et. seq. and
any and all state or local laws regarding employment discrimination and/or
federal, state or local laws of any type or description regarding employment,
including but not limited to any claims arising from or derivative of Employee’s
employment with the Company and its Affiliates, as well as any and all such
claims under state contract or tort law.

 

Employee has read this Waiver and Release carefully, acknowledges that Employee
has been given at least forty-five (45) days to consider all of its terms and
has been advised to consult with an attorney and any other advisors of
Employee’s choice prior to executing this Waiver and Release, and Employee fully
understands that by signing below Employee is voluntarily giving up any right
which Employee may have to sue or bring any other claims against the Released
Parties, including any rights and claims under the Age Discrimination in
Employment Act.  Employee also understands that Employee has a period of seven
(7) days after signing this Waiver and Release within which to revoke his or her
agreement, and that neither the Company nor any other person is obligated to
make any payments or provide any other benefits to Employee pursuant to the CIC
Agreement until eight (8) days have passed since Employee’s signing of this
Waiver and Release without Employee’s signature having been revoked other than
any accrued obligations or other benefits payable pursuant to the terms of the
Company’s normal payroll practices or employee benefit plans.  Finally, Employee
has not been forced or pressured in any manner whatsoever to sign this Waiver
and Release, and Employee agrees to all of its terms voluntarily.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding anything else herein to the contrary, this Waiver and Release
shall not affect: (i) the Company’s obligations under any compensation or
employee benefit plan, program or arrangement (including, without limitation,
obligations to Employee under any stock option, stock award or agreements or
obligations under any pension, deferred compensation or retention plan
(including, without limitation, any share tracking awards)) provided by the
Affiliated Entities where Employee’s compensation or benefits are intended to
continue or Employee is to be provided with compensation or benefits, in
accordance with the express written terms of such plan, program or arrangement,
beyond the date of Employee’s termination; or (ii) rights to indemnification or
liability insurance coverage Employee may have under the by-laws of the Company
or applicable law.

 

In addition, excluded from this Waiver and Release are any claims which by law
cannot be waived, including but not limited to the right to file a charge with
or participate in an investigation by the Equal Employment Opportunity
Commission (“EEOC”).  Employee does, however, hereby waive all rights to recover
any money, benefits or reinstatement should the EEOC or any other agency or
individual pursue any claims on Employee’s behalf.

 

This Waiver and Release is final and binding and may not be changed or modified
except in a writing signed by both parties.

 

 

 

 

Date

 

Employee

 

 

 

 

 

 

Date

 

United Therapeutics Corporation

 

11

--------------------------------------------------------------------------------